Case 2:20-cv-12037-NGE-DRG ECF No. 11, PageID.60 Filed 12/29/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ROBERT K. DECKER,

              Plaintiff,                                 No. 20-12037

v.                                                       Honorable Nancy G. Edmunds

AMERICAN AUTO ASSOCIATION,

           Defendant.
________________________________________/

            ORDER DENYING PLAINTIFF’S MOTION FOR RELIEF
       PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 60(b)(6) [10]

       On November 18, 2020, the Court entered an order dismissing this case

without prejudice. (ECF No. 8.) The Court also entered a judgment closing the case.

(ECF No. 9.) In the order of dismissal, the Court noted that because Plaintiff had not

properly set forth facts establishing the citizenship of either party, he had not

demonstrated that this Court, a federal court, has jurisdiction over his state law claim.

The matter is now before the Court on Plaintiff’s motion for relief under Federal Rule of

Civil Procedure 60(b)(6). (ECF No. 10.) Plaintiff asks the Court to relieve him from

the previously entered judgment because he is a prisoner who only now has been

able to conduct some research.

       Under Rule 60(b)(6), the Court may relieve a party from a final judgment for any

reason other than those set forth in Rule 60(b)(1)-(5) “that justifies relief.” The Sixth

Circuit has held that this subsection of the rule only applies in “exceptional or

extraordinary circumstances.” See Blue Diamond Coal Co. v. Trs. of the UMWA

Combined Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001) (internal quotation marks
Case 2:20-cv-12037-NGE-DRG ECF No. 11, PageID.61 Filed 12/29/20 Page 2 of 3




and citation omitted). Plaintiff has not set forth a sufficient reason that would warrant

relief under Rule 60(b)(6). But even if the Court were to consider Plaintiff’s new

allegations regarding the citizenship of the parties, he would not be entitled to the

relief he seeks. For there to be complete diversity between the parties, the plaintiff

cannot be a citizen of the same state as any defendant. See Caudill v. N. Am. Media

Corp., 200 F.3d 914, 916 (6th Cir. 2000). Plaintiff asserts that even though he is

incarcerated in Indiana, he is domiciled in Michigan and is therefore a citizen of

Michigan. However, Plaintiff also asserts that Defendant is a citizen of Michigan.

Accordingly, Plaintiff has still not demonstrated that there is diversity between the

parties.

       Plaintiff, alternatively, asks the Court “to remove this case to the appropriate

tribunal, pursuant to 28 U.S.C. § 1441.” However, that statute allows a defendant to

remove a case filed in state court to federal district court and is not applicable here.

Because Plaintiff’s claim was dismissed without prejudice, he may choose to refile it in

the appropriate forum himself.

       For the foregoing reasons, Plaintiff’s motion for relief pursuant to Federal Rule

of Civil Procedure 60(b)(6) is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: December 29, 2020
Case 2:20-cv-12037-NGE-DRG ECF No. 11, PageID.62 Filed 12/29/20 Page 3 of 3




I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 29, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
